EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Upon further considerations in view of the 11/15/2021 amendments and upon conducting further art searches, the previous rejections have been vacated. In light of the latest amendments, the previous restriction requirement is hereby WITHDRAWN as to any claims that require all the limitations of an allowable claims. Furthermore, claims 5-20, previously withdrawn and later canceled by Applicant, may be reinstated by the Applicant if submitted in a timely filed amendment to include all the limitations of the allowable claims. Applicant(s) are further reminded that claims drawn to the subject matter of the previously withdrawn claims of the present application presented in a continuation or divisional application may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Additionally, note that the drawings remain objected because they fail to properly reference the ‘flat disc shaped surfaces [interpreted as equivalents to the ‘smooth surface which is a part of the other surface of the substrate portion’, according to the original specification] and the ring structures [interpreted as equivalents to the ‘smooth surface forming portions’, according to the original specification]. 
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 1 and 3, as amended, have been found allowable over the prior art, since the prior art of record does not teach nor fairly suggest a plate having the structure set forth in the amended claim 1, where each pillar out of plurality of pillars protruding from one surface of the plate must correspond to a respective disc shape portion of the other [i.e., the opposite] plate surface, surrounded by a respective ring structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798